Citation Nr: 0317225	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  01-03 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an evaluation greater than 30 percent 
disabling for postoperative residuals of a total right knee 
replacement prior to August 9, 2002.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

William Harryman, Counsel




INTRODUCTION

The veteran had active duty from May 1962 to May 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  

In May 2001, the Board Remanded the case for further 
development of the record in compliance with the Veteran's 
Claims Assistance Act of 2000.  While the veteran's appeal 
was in Remand status, he underwent a revision of his right 
knee arthroplasty in August 2002 and the RO assigned a 100 
percent evaluation for the disability under the provisions of 
Diagnostic Code 5055 until October 1, 2003, with resumption 
of a 30 percent evaluation, effective that date.  Inasmuch as 
a 100 percent evaluation is currently in effect for the 
disability, the Board construes the issue currently for 
appellate consideration to be entitlement to an evaluation 
greater than 30 percent disabling prior to the current 100 
percent rating which became effective August 9, 2002.  


REMAND

Following the Board's May 2001 Remand, VA treatment records 
were obtained, dated from June 1999 to November 2001, during 
August 2002, and from October 2002 to February 2003.  
However, the veteran has indicated that he received ongoing 
outpatient treatment at the Boise VA Medical Center between 
November 2001 and his August 2002 hospitalization wherein he 
underwent revision of the total right knee arthroplasty.  
Review of those records is necessary to determine whether a 
greater evaluation for the disability is warranted prior to 
the revision.  Accordingly, those records must be obtained.  
In addition, although clinic records from October 2002 
through February 2003 are already of record, all records of 
treatment since February 2003 should also be obtained.  

Therefore, this case is again REMANDED to the RO for the 
following additional actions:  

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002) and 
its implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 
38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
appellant which evidence VA will obtain 
and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim of the impact of 
the notification requirements on his 
claim.  In particular, the RO should 
notify the veteran of the various types 
of evidence that might help substantiate 
his claim.  

2.  The RO should obtain copies of all 
clinic records from the Boise VAMC dated 
from November 2001 to the present, and 
the summaries of all hospitalizations at 
the Boise VAMC in August 2002.  All 
records received should be associated 
with the claims file.  

3.  Upon completion of the requested 
development, the RO should again consider 
the veteran's claim.  If action taken 
remains adverse to the veteran, he and 
his accredited representative should be 
furnished with a supplemental statement 
of the case and should be given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



